  Case 2:21-mj-30437-DUTY ECF No. 1, PageID.1 Filed 09/15/21 Page 1 of 10




                                                  Case: 2:21−mj−30437
                                                  Assigned To : Unassigned
                                                  Assign. Date : 9/15/2021
                                                  Description: RE: SEALED MATTER
                                                  (EOB)




                                                             Oakland




September 15, 2021
     Case 2:21-mj-30437-DUTY ECF No. 1, PageID.2 Filed 09/15/21 Page 2 of 10




                AFFIDAVIT IN SUPPORT OF A COMPLAINT

       I, Jeff Maslar, being first duly sworn, hereby depose and state as follows:

               INTRODUCTION AND AGENT BACKGROUND

1.     I am an investigative or law enforcement officer of the United States within

the meaning of Section 2510(7) of Title 18, of the United States Code. I am

empowered to conduct investigations of and to make arrests for offenses

enumerated in Title 18 of the United States Code.

2.     I am a Special Agent (SA) employed by the Veterans Affairs (VA), Office

of Inspector General (OIG), Criminal Investigations Division (CID), assigned to

the Cleveland Resident Agency. I have been so employed since May of 2011. Prior

to VA OIG CID, I was employed as a Special Agent with the United States Secret

Service since 2002.

3.     During my tenure as a Federal law enforcement officer, I have investigated a

range of state and federal criminal violations, including those involving white-

collar crime, violent crime, and crimes against children. Since 2001, I have

received training and have experience in interviewing and interrogation techniques,

arrest procedures, search and seizure, search warrant applications, and various

other crimes and investigation techniques.
     Case 2:21-mj-30437-DUTY ECF No. 1, PageID.3 Filed 09/15/21 Page 3 of 10




4.     This affidavit is made in support of a criminal complaint and arrest warrant

for AVERY J. BRADLEY for violating 18 U.S.C. § 641 (theft of government

property), and 38 U.S.C. § 6101 (misappropriation by fiduciary).

5.     This affidavit is submitted for the limited purpose of securing a criminal

complaint and arrest warrant; therefore, this affidavit does not contain every fact

that I have learned during the course of the investigation. I have only set forth the

facts necessary to establish probable cause to believe that BRADLEY violated the

statutes identified above. The information contained in this affidavit is based upon

my personal knowledge, training and experience, as well as the combined

knowledge, training and experience of other law enforcement officers and agents

with whom I have had discussions.

                               PROBABLE CAUSE

6.     The United States, including the VA OIG CID, is conducting a criminal

investigation of AVERY J. BRADLEY regarding violations of 18 U.S.C. § 641

(Theft of Government Property), and 38 U.S.C. § 6101 (Misappropriation by

Fiduciary).

7.     On November 20, 2015, AVERY J. BRADLEY was appointed by the VA as

the fiduciary for veteran G.B. G.B. was a Marine Corps veteran who received

compensation for service-connected disabilities. The VA determined G.B. had

become incompetent to handle his funds and appointed BRADLEY as his
                                           2
     Case 2:21-mj-30437-DUTY ECF No. 1, PageID.4 Filed 09/15/21 Page 4 of 10




fiduciary. Based on the facts set forth below, I believe that BRADLEY

misappropriated approximately $60,366.14 in VA compensation payments entitled

to veteran G.B.

8.     Between December 2015 and November 30, 2018, approximately

$135,092.40 in VA benefits were deposited into G.B.’s VA designated direct

deposit bank account. BRADLEY was the assigned and sole custodian of the

designated direct deposit account where G.B.’s VA benefits were sent. According

to the VA Indianapolis Fiduciary Hub (IFH) and as set forth below, Avery

BRADLEY withdrew cash from veteran G.B.’s VA designated account without

supporting receipts or description of their use.

9.     On November 20, 2015, BRADLEY signed a VA Fiduciary Agreement

acknowledging his responsibilities to G.B. The Fiduciary Agreement stated that all

disbursements from the VA designated account were to be made by check or

electronic payment. The agreement specifically stated “No checks are to be written

for cash and no cash withdrawals. No Exceptions.” The agreement also stated: “I

understand that funds are to be used for the beneficiary and his/her recognized

dependent, if applicable. I understand that I cannot borrow, loan, or gift funds

belonging to the beneficiary.” The agreement also stated: “I understand that I will

be held responsible for misuse of the beneficiary’s funds or for not adhering to


                                           3
      Case 2:21-mj-30437-DUTY ECF No. 1, PageID.5 Filed 09/15/21 Page 5 of 10




these requirements.” BRADLEY signed this agreement, affirming the statements

above.

10.     BRADLEY’s responsibilities as fiduciary included providing annual

accountings of the veteran’s funds due to his 100% service-connected disability.

11.     In March 2016, the VA received a letter from G.B. complaining that his rent

and phone bills were unpaid and he was having difficulty getting in contact with

BRADLEY.

12.     BRADLEY’s accounting statement submissions were rejected by the VA

IFH due to unexplained debits and cash withdrawals. As a result, on November 30,

2018, the VA sent BRADLEY a letter notifying him of his removal as fiduciary

and the appointment of a replacement. The letter explained that BRADLEY was

required to submit a final accounting to the VA and turn all remaining funds

belonging to G.B. over to his replacement. BRADLEY submitted two VA

Fiduciary account forms, but did not provide any receipts verifying that

withdrawals he made on the account were used on the veteran’s behalf.

13.     On April 30, 2020, VA OIG CID agents telephonically interviewed Avery

BRADLEY. During this interview, BRADLEY confirmed he was veteran G.B.’s

fiduciary from approximately 2015 through 2018. BRADLEY admitted to

withdrawing cash out of G.B.’s designated account. BRADLEY stated he used the

cash withdrawals to pay the veteran’s caretaker whose name he could not recall.
                                          4
      Case 2:21-mj-30437-DUTY ECF No. 1, PageID.6 Filed 09/15/21 Page 6 of 10




BRADLEY claimed he provided the caretaker approximately $2,000 a month for

G.B.’s expenses and $200 a month for allowance. BRADLEY confirmed he had

not provided the VA with receipts or proof that the outstanding cash withdrawals

were utilized on the veteran’s behalf.

14.     BRADLEY also acknowledged that he had signed the VA Fiduciary

Agreement on November 20, 2015. When specifically asked about #6 on the

Statement of Understanding “No checks are to be written for cash and no cash

withdrawals, NO EXCEPTIONS”), BRADLEY described his lack of adherence to

this section of the agreement as an “oversight.”

15.     On May 8, 2020, VA OIG CID Agents spoke with G.B.’s caretaker, V.S.

V.S. confirmed she provided care to G.B. from approximately June 2016 to

December 2018. V.S. stated that Avery BRADLEY was G.B.’s fiduciary until

December of 2018 when he was removed.

16.     V.S. stated she never received cash from BRADLEY and that he always

paid via check. V.S. recalled checks for approximately $2,800 per month given to

her by BRADLEY. V.S. explained that $2,000 was for the care of G.B., while the

remaining $800 was for the veteran’s miscellaneous expenses. V.S. stated that

when G.B. needed additional funds for a purchase that cost more than his

allowance would cover, BRADLEY would include it in the monthly check he gave

to V.S. V.S. stated there were occasions when the veteran’s cell phone service was
                                         5
      Case 2:21-mj-30437-DUTY ECF No. 1, PageID.7 Filed 09/15/21 Page 7 of 10




shut off because BRADLEY did not provide him with the necessary funds to cover

the cost.

17.      V.S. stated she never witnessed BRADLEY provide G.B. with any cash,

and recalled BRADLEY visiting G.B. once while he was his designated fiduciary.

V.S. stated BRADLEY would usually just drop the monthly check off to her

without visiting G.B.

18.     V.S. said that BRADLEY called her after his April 2020 interview with VA

OIG CID. BRADLEY asked V.S. to say that she received cash from him. V.S. told

BRADLEY she never received cash from him and that he knew payments for G.B.

were done by check only.

19.     On May 15, 2020, VA OIG CID Agents interviewed P.L., G.B.’s court

appointed guardian since the beginning of 2016. P.L. stated G.B. has only stayed at

homes operated by V.S. during the time she has been assigned to the veteran.

20.     P.L. confirmed that Avery BRADLEY was G.B.’s fiduciary at the time of

her guardianship appointment through 2018. P.L. stated she did receive a

guardianship fee from BRADLEY approximately every 90 days. P.L. stated

BRADLEY always paid her via check and BRADLEY never provided her with

cash for her guardianship. P.L. stated she never witnessed BRADLEY provide

G.B. with cash.


                                         6
      Case 2:21-mj-30437-DUTY ECF No. 1, PageID.8 Filed 09/15/21 Page 8 of 10




21.     P.L. explained that in addition to G.B.’s monthly care, she also received a

monthly allowance for spending money from BRADLEY. P.L. stated BRADLEY

provided these payments via check and never used cash at any time for these

payments.

22.     I have reviewed bank records pertaining to account number X5786, the

Estate of G.B. with Avery J. BRADLEY as the assigned conservator. A copy of

the Fiduciary Signature Card showed Avery BRADLEY as the Conservator of the

account. The records revealed that approximately between December 2015 and

November 30, 2018, $64,877.37 in cash withdrawals were made from the account

with no supporting evidence or documentation that they were used on behalf of the

veteran.

24.     The bank records also show that BRADLEY paid G.B.’s caretakers by check

only. For example, between June 4, 2016 and November 30, 2016, BRADLEY

paid G.B.’s caretaker V.S. a total of $78,600.00 for the veteran’s rent and monthly

allowances. Payments to V.S. were made via check. BRADLEY also paid G.B.’s

court appointed guardian P.L. $2,367.00 during his tenure as the veteran’s

fiduciary.

25.     BRADLEY opened the account on December 11, 2015 with a $20,000.00

check deposit made payable to the Estate of G.B. from Family Option Services

Incorporated. Further review of the records by the affiant showed BRADLEY
                                           7
      Case 2:21-mj-30437-DUTY ECF No. 1, PageID.9 Filed 09/15/21 Page 9 of 10




diverted funds from the veteran’s account based on the following activity from

February 18, 2016 through November 30, 2018:

              VA benefits received:                 $135,092.40

              Deposit from veteran’s estate:        $26,281.27

              Total:                                $161,373.67

              Allowable expenses:                   $90,006.30

              Misappropriated funds:                ($71,367.37)

              Funds returned:                       $ 11,001.23

              Difference:                           ($ 60,366.14)

26.     In addition to the $64,877.37 in unaccounted for cash withdrawals,

BRADLEY wrote multiple checks payable to himself, cash, or money order for

approximately $6,490.00. An example was on November 22, 2016, when

BRADLEY wrote a check from the estate account of G.B. payable to himself for

$2,840.00. Per the VA Fiduciary Unit, this type of activity is unauthorized and

there is no acceptable reason for these withdrawals to occur.

                                  CONCLUSION

29.     Your affiant submits that there is probable cause to believe that AVERY

BRADLEY knowingly misappropriated, and stole approximately $60,366.14 in

VA benefits, in violation of 38 U.S.C. § 6101, and 18 U.S.C. § 641.


                                          8
Case 2:21-mj-30437-DUTY ECF No. 1, PageID.10 Filed 09/15/21 Page 10 of 10




September 15, 2021
